                                 IN THE UNITED STATES
                  Case 1:21-cr-00098-DAD-BAM          DISTRICT
                                                Document 5 FiledCOURT
                                                                 04/09/21 Page 1 of 1
                                              EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                                 Plaintiff,

                         v.                                CR NO: 1:21-CR-00098 DAD-BAM

DANIEL SANTOS GALAZVIZ

                                Defendant.


                                  APPLICATION FOR WRIT OF HABEAS CORPUS
               The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                          ☒ Ad Prosequendum                                   ☐ Ad Testificandum
Name of Detainee:       DANIEL SANTOS GALAVIZ
Detained at             Fresno County Jail
Detainee is:            a.)    ☐ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                                 charging detainee with: 18 U.S.C. § 922(g)(1)
                   or   b.)    ☐ a witness not otherwise available by ordinary process of the Court

Detainee will:          a.)      ☒ return to the custody of detaining facility upon termination of proceedings
                   or   b.)      ☐ be retained in federal custody until final disposition of federal charges, as a sentence
                                   is currently being served at the detaining facility

                 Appearance is necessary on April 12, 2021, at 2:00 PM in the Eastern District of California.

                        Signature:                               /s/ Antonio J. Pataca
                        Printed Name & Phone No:                 ANTONIO J. PATACA
                        Attorney of Record for:                  United States of America

                                              WRIT OF HABEAS CORPUS
                              ☒ Ad Prosequendum                   ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, April 12, 2021, at 2:00 PM, and any further
proceedings to be had in this cause, and at the conclusion of said proceedings to return said detainee to the above-named
custodian.
Dated:         4/9/2021
                                                           Honorable Sheila K. Oberto
                                                           U.S. MAGISTRATE JUDGE

Please provide the following, if known:
AKA(s) (if                                                                                  ☒Male      ☐Female
Booking or CDC #:        2113379                                                            DOB:       10/23/1993
Facility Address:        Fresno County Sheriff                                              Race:      HISPANIC
Facility Phone:          (559) 488-3939                                                     FBI#:
Currently

                                                    RETURN OF SERVICE
Executed on:
                                                              (signature)
